     JASON T. PISKEL, WSBA #35398
 1
     Email: jtp@pyklawyers.com
 2   BENJAMIN J. MCDONNELL, WSBA #45547
     Email: ben@pyklawyers.com
 3
     PISKEL YAHNE KOVARIK, PLLC
 4   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 5   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 6

 7   Attorneys for David M. Carlson and Clever Capital, LLC
 8
                      UNITED STATES BANKRUPTCY COURT
 9
                      EASTERN DISTRICT OF WASHINGTON
10
     In re:                   )                Case No. 18-03197-FPC11
11                            )
     GIGA WATT, INC.,         )                Chapter 11
12
                              )
13                 Debtor.    )                NOTICE OF APPEARANCE
                              )                AND REQUEST FOR
14
     ________________________ )                SPECIAL NOTICE
15
     TO: The Clerk of the Court; and
16

17
     TO: All parties in interest.

18            In accordance with Federal Rule of Bankruptcy Procedure 9010,
19
     Jason T. Piskel and Benjamin J. McDonnell of Piskel Yahne Kovarik,
20
     PLLC, without waiving any substantive or procedural defenses and
21

22
     objections, hereby appear in the above-entitled bankruptcy case on

23   behalf of David M. Carlson and Clever Capital, LLC. The undersigned
24
     requests special notice of all events relevant to the above-referenced
25

     NOTICE OF APPEARANCE AND
     REQUEST FOR SPECIAL NOTICE - 1

     18-03197-FPC11     Doc 325   Filed 06/12/19   Entered 06/12/19 10:30:54   Pg 1 of 3
     bankruptcy and copies of all pleadings or documents filed in relation to
 1

 2   the above-referenced bankruptcy, including all pleadings or notices
 3
     under Federal Rule of Bankruptcy Procedure 2002, the commencement
 4
     of any adversary proceedings, the filing of any requests for hearing,
 5
     objection, and/or notices to creditors, creditors committees and parties
 6

 7   in interest, and other notices as required by the United States Bankruptcy
 8
     Code and Rules and/or Local Rules of the above referenced bankruptcy
 9
     court.
10
          Requests for all notice purposes and for inclusion in the Master
11

12   Mailing list should be sent to the address below:
13
                      Jason T Piskel
14                    Benjamin J McDonnell
                      Piskel Yahne Kovarik, PLLC
15                    522 W Riverside Avenue, Suite 700
16
                      Spokane, WA 99201
                      Telephone: (509) 321-5930
17                    Email: jtp@pyklawyers.com
                      Email: ben@pyklawyers.com
18

19   //

20

21
     //
22

23

24   //

25

     NOTICE OF APPEARANCE AND
     REQUEST FOR SPECIAL NOTICE - 2

     18-03197-FPC11    Doc 325   Filed 06/12/19   Entered 06/12/19 10:30:54   Pg 2 of 3
         DATED this 11th day of June 2019.
 1

 2                         PISKEL YAHNE KOVARIK, PLLC
 3

 4
                           /s/ Jason T. Piskel
 5                         JASON T. PISKEL, WSBA #35398
                           jtp@pyklawyers.com
 6
                           BENJAMIN J. MCDONNELL, WSBA #45547
 7                         ben@pyklawers.com
                           PISKEL YAHNE KOVARIK, PLLC
 8
                           522 West Riverside Ave., Suite 700
 9                         Spokane, WA 99201
                           Telephone: (509) 321-5930
10                         Facsimile: (509) 321-5935
11
                           Attorneys for David M. Carlson
12                         and Clever Capital, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

     NOTICE OF APPEARANCE AND
     REQUEST FOR SPECIAL NOTICE - 3

     18-03197-FPC11   Doc 325   Filed 06/12/19   Entered 06/12/19 10:30:54   Pg 3 of 3
